DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Request for Continued Examination under 37 CFR 1.114 filed 14 June 2021 for the application filed 11 December 2018. Claims 1, 2, and 4-18 are pending:
Claim 3 has been canceled;
Claims 10, 17, and 18 have been withdrawn without traverse in the reply filed 06 July 2020; and
Claims 1, 16, and 17 have been amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 June 2021 has been entered.
 
Priority
Acknowledgment is made of applicant’s claim for foreign priority (DE102017129674, filed 12 December 2017) under 35 U.S.C. 119 (a)-(d).

Response to Arguments
	Applicant’s arguments filed 14 June 2021 have been considered but are not persuasive.
	Applicant argues that TODOSIEV does not describe the features claimed in 1Dc or 16Adiii, namely that “the thrust piece is configured to slide axially with respect to the housing assembly until a proximal face of the thrust piece abuts an abutment face of the housing assembly” (pg. 8, bottom). Applicant further cites TODOSIEV, col. 5, lines 36-41, arguing that “the stem 2… is attached to the body 1 preferably by means of a thread” indicating that the stem 2 is 
	The Examiner respectfully disagrees. Applicant’s citation of col. 5, lines 36-41, is somewhat misleading. In full, TODOSIEV states that “The interface between the stem 2 and the body 1 is preferably threaded but is not required to be so” (col. 5, lines 36-38, emphases added). Applicant has interpreted TODOSIEV as requiring a threaded fit, which would indicate he stem cannot axially slide with respect to the body; however, TODOSIEV only discloses a threaded fit as an optional embodiment. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use” (In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994); MPEP §2123 II). Furthermore, as shown in FIG. 1 and 2 (assembled and exploded views of the universal connector assembly), said stem 2 is slidably moveable along the capillary tubing 5 into the proximal open end of the body 1 for a press fit into the grooves indicated by the dotted lines. Thus, the limitation that “the thrust piece is configured to slide axially with respect to the housing assembly” is disclosed by TODOSIEV.
	Applicant argues that one of ordinary skill in the art would not find it obvious to use the fixed sealing element of HIRMER to modify TODOSIEV because the object of TODOSIEV is to provide a high pressure liquid connector having universal compatibility designed to accommodate all port depths, whereas HIRMER teaches away from adjustable lengths and removable ferrules (pg. 10-11).
	The Examiner respectfully disagrees. It is acknowledged that TODOSIEV discloses a connector having universal compatibility and being designed to accommodate all port depths (c2/8-14). While HIRMER teaches a port depth of essentially zero (i.e., the ending of the capillary tubing abuts with the inner end of the sealing element), such a port depth is encompassed by TODOSIEV’s connector having universal compatibility designed to accommodate all port depths. Therefore, one of ordinary skill in the art would not be dissuaded from adapting HIRMER’s teachings to modify TODOSIEV because HIRMER discloses advantages of a specific sealing element configuration for zero port depth connections.
Applicant argues that the “present application also refers to the distal face as the capillary end face, i.e., the most distal portion of the capillary… [t]hus, the free end 24 of the capillary disclosed in HIRMER may constitute the 
The Examiner respectfully disagrees. No such “end face” has been claimed. At best, “a capillary distal face” has been claimed. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant argues that one of ordinary skill would not modify TODOSIEV such that the body 1 would comprise a connection mechanism configured to connect to a bushing unit because TODOSIEV already provides a solution for such a connection via a threaded stem 2 for engaging with a column end fitting (pg. 12 middle). 
The Examiner respectfully disagrees. The claim requires the housing assembly (i.e., element 11 of HIRMER and body 1 of TODOSIEV) to have a connection mechanism, not the thrust piece. TODOSIEV provides a connection mechanism on TODOSIEV’s stem 2 (i.e., the claimed thrust piece), whereas HIRMER discloses a connection mechanism on element 11 (i.e., the housing assembly). Thus, Applicant’s argument is moot.
All other arguments have been indirectly addressed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-9, 11, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over TODOSIEV et al. (US Patent 6,494,500) in view of HIRMER et al. (EP 3244205 A1; English equivalent US PGPub 2019/0091693 A1 is referenced). 
	Regarding Claims 1 and 16, TODOSIEV discloses an apparatus for use as a means of connecting two fittings as a universal, self-adjusting high pressure liquid connector (c4/60-62, c5/1-3). The connector includes a body 1 (i.e., a housing assembly), a stem 2 (i.e., a thrust piece comprising a channel configured to receive the capillary), a removable ferrule 3 (i.e., a sealing element; mislabeled as 8 in FIG. 2), a fixed ferrule 4 (i.e., a thrust transmission element fixed to the capillary, in which the thrust transmission element is configured to slide inside the housing assembly and transmit an axial force from the biasing element to the capillary; see also c5/8-9), a capillary tube 5 (i.e., a capillary comprising a capillary distal face), and a biasing spring 6 (i.e., a biasing element configured to bias the capillary towards the sealing element; FIG. 2; c4/62-65). 
The capillary tubing 5, the fixed ferrule 4, and the biasing spring 6 are engaged within the body 1 of the connector (i.e., a thrust piece receiving opening, wherein at least a section of the thrust piece is received in the thrust piece receiving opening; c5/28-30; FIG. 1). Further as clearly shown in FIGs. 1 and 2, a proximal face of the stem 2 (thrust piece) abuts against an abutment face of the body 1 (housing assembly); said stem 2 is slidably moveable along the capillary tubing 5 into the proximal open end of the body 1 for a press fit into the grooves indicated by the dotted the thrust piece is configured to slide axially with respect to the housing assembly until a proximal face of the thrust piece abuts an abutment face of the housing assembly, in which the housing assembly is configured to transmit an axial force to the thrust piece and then to the sealing element; FIG. 1, FIG. 2); the removable ferrule 3 seats within the stem 2 (i.e., wherein the sealing element is fixed to the thrust piece and the sealing element is located at a distal end of the thrust piece; c5/52-54).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	TODOSIEV is deficient in disclosing at least a portion of the sealing element is located distal from the capillary distal face; or the housing assembly comprises a connection mechanism configured to connect to a bushing unit.
	HIRMER discloses a capillary connection for providing a plug connection between a capillary element and a counter element (p0003). As shown in FIG. 12, a capillary connection unit secures a capillary 20 by a sleeve element 14 to a sealing element 13 (p0051). Capillary 20 comprises an inner capillary/first shell 21 and an outer capillary/second shell 22 (p0040); as shown in FIG. 12, the left-most end of the second shell 22 (i.e., capillary distal face) of the capillary 20 abuts against a right-most end of the sealing element 13 at thrust surface 15.2 (i.e., at least a portion of the sealing element is located distal from the capillary distal face; the capillary distal face abuts a proximal face of the sealing element). Connection element 11, when screwed into a counter element 30 (FIG. 6), transmits a sealing force via thrust surface 15.2 onto the sealing element 13 so that the sealing element 13 presses against a corresponding sealing surface 34 of the counter element 30 (p0048). Advantageously, the use of such a sealing element as taught by HIRMER enables an improved fit and good tightness in high-pressure applications and prevents the 
Further, HIRMER discloses a thread 18 on the connection element 11 that allows for a threaded connection with the counter element 30 (i.e., the housing assembly comprises a connection mechanism configured to connect to a bushing unit; p0047). Advantageously, this connection mechanism produces a fluid connection between the counter element 30 and capillary connection unit 10 (p0047). While TODOSIEV may have also disclosed similar connection mechanisms for engaging with chromatography column ports, e.g., a spring 6 for biasing a threaded stem 2 into a female portion of a column end fitting (c6/36-41), such an alternative option provided by HIRMER would have been obvious to one of ordinary skill in the art at the time of the filing of the invention because the substitution of one known element for another would have yielded predictable results (MPEP §2143.01 B). Furthermore, the connection mechanism disclosed by TODOSIEV is located on the stem 2 (i.e., the claimed thrust piece) and not the body 1 (i.e., the claimed housing assembly).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

	Regarding Claim 2, modified TODOSIEV makes obvious the claimed plug unit of Claim 1. TODOSIEV further shows that stem 2 seats into the body 1 of the liquid connector (i.e., the housing assembly is configured to receive the thrust piece and prevent the thrust piece from falling out of the housing assembly; FIGs. 1 and 2).
	Regarding Claims 4, 5, and 11, modified TODOSIEV makes obvious the claimed plug unit of Claim 1. Modified TODOSIEV is deficient in explicitly disclosing the thrust piece further comprises an undercut and the sealing element comprises a corresponding protruding section (Claim 4); the sealing element comprises a distal section having a distal diameter and a proximal section having a proximal diameter, the proximal diameter being smaller than the distal diameter (Claim 5);  or the thrust piece comprises a distal channel section having an inner diameter smaller than an inner diameter of a proximal channel section and wherein the capillary is formed of one material having a distal outer diameter that is smaller than a proximal outer diameter and having an inner distal diameter smaller than proximal outer diameter (Claim 11).
	However, such geometric limitations are considered matters of choice. The configuration of the claimed invention is a matter of choice which one of ordinary skill in the art at the time of invention would have found obvious absent persuasive evidence that the claimed particular configuration was significant and would yield unexpected results (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP §2144.04). One of ordinary skill in the art would be more than capable of designing plug unit elements to fit various capillary tubing geometries, such as those claimed, or with each other; further, absent showings of significance or unexpected results/criticality due to these 
	Regarding Claims 6 and 7, modified TODOSIEV makes obvious the claimed plug unit of Claim 1. HIRMIR further discloses a thread 18 on the connection element 11 that allows for a threaded connection with the counter element 30 (i.e., the connection mechanism is a thread; p0047).
	Regarding Claims 8 and 9, modified TODOSIEV makes obvious the claimed plug unit of Claim 1. TODOSIEV further discloses the fixed ferrule 4 is swaged to the capillary tubing 5 (i.e., the thrust transmission element is fixed to the capillary with a crimped connection; c5/4-5).
	Regarding Claims 14 and 15, modified TODOSIEV makes obvious the claimed plug unit of Claim 1. HIRMER further discloses that a thrust force F can be exerted onto the sealing element 13 (p0047-0048). TODOSIEV and HIRMER fail to explicitly disclose the capillary distal face does not supply a force greater than 10 N (Claim 14) or greater than 5 N (Claim 15) to the sealing element when the plug unit is not connected to the bushing unit. However, such limitations are considered manners or methods by which the claimed plug unit is utilized. The manner or method in which an apparatus is to be utilized is not subject to the issue of patentability of the apparatus itself (In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); MPEP §2115). It is already recognized by the prior art that fragile capillary tubings require a sufficient amount of pressure to suitably develop a leak-free connection with other fittings; however, such pressures cannot be applied in such a way that would compromise or crack the capillaries themselves.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over TODOSIEV in view of HIRMER, as applied to Claim 6 above, and further in view of DOAN et al. (US PGPub 2016/0296761 A1).
	Regarding Claims 12 and 13, modified TODOSIEV makes obvious the claimed plug unit of Claim 6. HIRMER further discloses a thread 18 on the connection element 11 (i.e., a plurality of ridges located on an outer diameter of the housing assembly; p0047). TODOSIEV and HIRMER are deficient in disclosing a torque limitation assembly configured to limit a torque supplied to the thread; or a torque limitation element surrounding the housing assembly, the torque limitation element comprises a plurality of torque engagement elements located on an inner diameter of the torque limitation element, wherein the torque engagement elements are configured to engage the plurality of ridges up to a predetermined torque and to bend and slide over the ridges if a torque greater than the predetermined torque is applied to the torque limitation element.
.

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Claim 12 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over TODOSIEV in view of HIRMER, as applied to Claim 6 above, and further in view of MCADAMS et al. (US PGPub 2014/0130580 A1).
Regarding Claim 12, modified TODOSIEV makes obvious the claimed plug unit of Claim 6. HIRMER further discloses a thread 18 on the connection element 11 (i.e., a plurality of ridges located on an outer diameter of the housing assembly; p0047). TODOSIEV and HIRMER are deficient in disclosing a torque limitation assembly configured to limit a torque supplied to the thread.
	MCADAMS discloses a fluidic connection system 100 comprising a capillary tube 102 and a fitting nut 106 in a plug 101 (p0033). To ensure the proper installation of the plug 101, an insertion tool 130, comprising a head 134 with an outer periphery knurling 140, engages the head of the fitting nut 106 (p0048; FIGs. 5a-d). The knurling 140 on the head 134 provides a torque limitation function to limit the torque applied from 25 to 30 oz-in (p0049). MCADAMS further discloses that the bore 142 of the head 134 can vary in configuration to accommodate differently sized plugs 101 (p0051). Advantageously, this insertion tool ensures the proper engagement of the plug 101, prevents damage to the capillary tube 102, and ensures an optimal seal (p0050). Thus, at the time of the filing of the invention, one of ordinary skill in the art would have found it obvious to provide a torque limitation assembly as taught by MCADAMS in the plug unit taught by TODOSIEV and HIRMER.

    PNG
    media_image7.png
    194
    400
    media_image7.png
    Greyscale


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777